DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments filed on 01/12/2022 for claim 1 and 14 have been fully considered but they are not persuasive. The applicant argues on page 5, third paragraph to the first paragraph on page 6 “neither paragraph 0065 nor any other portion of Okamura actually teaches a second trigger signal, much less "an accumulation period of electric charges for an imaging region of the plurality of imaging regions is ... ended based on a change of the second trigger signal." The Office Action appears to rely on T2 for purportedly teaching the second trigger signal ("the trigger signals include at least a first trigger signal Td and a second trigger signal T2"), but T2 is in fact just one of the time periods described in Okamura. None of the other of the four references cures this deficiency of Okamura. For at least these reasons, no combination of Takane, Iijima, Inokuma, and Okamura would have taught or suggested all limitations of claim 1”.

The examiner respectfully disagrees with the applicant’s position. The examiner 

Dependent claims 2 – 4, 7 – 9, and 11 - 13 are not allowable for being dependent on independent claim 1 which is not allowable for the reasons discussed above.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims  1 – 4, 7, 8, and 11 – 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takane US Publication No. 2011/0149131 in view of Iijima et al US Publication No. 2009/0174804 further in view of Inokuma US Publication No. 2007/0076105 still further in view of Okamura US Publication No. 2011/0102814.

Regarding claim 1 Takane disclose of Fig. 1 – 10B, of applicant’s a control system (paragraph 0054 photo apparatus), comprising: and an imaging control section configured to control imaging for a plurality of imaging regions of the image to be set in the imaging device on a basis of a plurality of trigger signals (paragraph 0067 CPU 122 

Takane discloses a method of determining the exposure for white and black areas using an electronic shutter curtain and then reading image data but does not expressively disclose an imaging device configured to image an image outside a vehicle; an outside-vehicle information detecting device configured to detect information outside a vehicle based at least in part on the image; including at least a first trigger signal and a second trigger signal, wherein an accumulation period of electric charges for an imaging region of the plurality of imaging regions is started based on a change of the first trigger signal and ended based on a change of the second trigger signal, wherein at least one component of the imaging device is disposed on an outside surface of the vehicle;

Iijima et al teaches a method of detecting information from a vehicle mounted imager. Iijima et al teaches of Fig. 1 – 53, of applicant’s an imaging device configured to image an image outside a vehicle (paragraph 0376 the image pickup apparatus is utilized as an in-vehicle apparatus to monitor the front of the vehicle, the subjects to be monitored are, for example a vehicle in front, a person, and the other structures such that an imaging device configured to image an image outside a vehicle); an outside-vehicle information detecting device configured to detect information outside a vehicle based at least in part on the image (paragraph 0376 the image pickup apparatus is utilized as an in-vehicle apparatus to monitor the front of the vehicle, the subjects to be 

Iijima et al further teaches of applicant’s wherein at least one component of the imaging device is disposed on the vehicle (paragraph 0319 the lens module portion 310 of the image pickup apparatus 301 includes a lens barrel 311, an upper cover glass 312, and a lens 313. Paragraph 0374 – 0375 of the camera module image pickup apparatus 301, the image pickup apparatus 301 of the present invention is placed at a front portion of the vehicle such that the optical axis of the lens 313 thereof is adjusted to be in parallel with the road surface such that at least one lens 313 component of the imaging device 301 is disposed on front portion of the vehicle). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the circuitry of Takane in a manner similar to Iijima et al. Doing so would result improving Takane invention in a similar way as Iijima et al – namely the ability to provide a method of detecting information from a vehicle mounted imager, in Iijima et al 

The combination of Takane in view of Iijima et al teaches a method of determining the exposure for white and black areas using an electronic shutter curtain and then reading image data and a method of detecting information from a vehicle mounted imager but do not expressively teach including at least a first trigger signal and a second trigger signal, wherein an accumulation period of electric charges for an imaging region of the plurality of imaging regions is started based on a change of the first trigger signal and ended based on a change of the second trigger signal, the imaging device is disposed on an outside surface of the vehicle;

Inokuma teaches a method of placing a camera on the outside surface of a vehicle. Inokuma teaches of Fig. 1 and 2, of applicant’s the imaging device is disposed on an outside surface of the vehicle (paragraph 0049 – 0050 image pickup devices are disposed on a vehicle like side cameras 202 are mounted on the vehicle body side surfaces, a front camera 205 mounted on the vehicle front surface, and a rear camera 206 mounted on the vehicle rear surface such that the imaging device camera is disposed on an outside surface of the vehicle). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the circuitry of Takane in a manner similar to Inokuma. Doing so would result improving Takane invention in a similar way as Inokuma – namely the ability to provide a method of placing a camera on the outside surface of a vehicle, in Inokuma invention, to the method of reading out image data in Takane invention;

The combination of Takane in view of Iijima et al further in view of Inokuma teaches a method of determining the exposure for white and black areas using an electronic shutter curtain and a plurality of trigger charge discharging pulse signals and then reading image data from a camera on the outside  surface of a vehicle captured data but do not expressively teach including at least a first trigger signal and a second trigger signal, wherein an accumulation period of electric charges for an imaging region of the plurality of imaging regions is started based on a change of the first trigger signal and ended based on a change of the second trigger signal;

Okamura teaches a method of using a change of a first timing signal to start an exposure and a change of a second timing signal to end the exposure. Okamura teaches of Fig. 1 – 11, of applicant’s including at least a first trigger signal and a second trigger signal, wherein an accumulation period of electric charges for an imaging region of the plurality of imaging regions is started based on a change of the first trigger signal and ended based on a change of the second trigger signal (paragraph 0065 the controller includes a first timer for measuring the time lag Td and a second timer for measuring the time period T2. The processing starts the first timer at the generation timing of the imaging trigger signal 906 and then the processing starts the second timer at the generation timing of the imaging trigger signal 906 and then stops the second timer at the exposure end timing (a timing at which the drive signal of the light source 301 of the direct sensor 134 becomes zero) such that the trigger signals include at least a first trigger signal Td and a second trigger signal T2,wherein an exposure 

Regarding claim 2 of the combination of Takane in view of Iijima et al further in view of Inokuma and still further in view of Okamura, Takane further discloses of applicant’s wherein the trigger signals correspond to the imaging regions (paragraph 0052 the photographing apparatus detects a photographing scene (photographing state) of a subject, such as a white blurring area or a black transition area, based on a value of brightness according to areas or lines of an image. The photographing apparatus adjusts a discharging time according to the detected photographing scene. For example, when the top of the photographing scene is bright and the bottom of the photographing scene is dark, a pulse width sufficient to discharge all charges is set in a moving start (near Line[0]) of the front curtain. A pulse width narrower than the pulse width near Line[0] is set in a moving end (near Line[N]) of the front curtain so that remaining charges remain and the photographing apparatus adjusts the discharging time according to the photographing scene such that the trigger charge discharging pulse signals correspond to the imaging white blurring area or a black transition area 

Regarding claim 3 of the combination of Takane in view of Iijima et al further in view of Inokuma and still further in view of Okamura, Takane further discloses of applicant’s wherein the imaging control section controls accumulation periods of electric charges for the respective imaging regions on a basis of the plurality of trigger signals (paragraph 0067 CPU 122 controls the front electrical and rear mechanical shutter curtain. Paragraph 0052 the photographing apparatus detects a photographing scene (photographing state) of a subject, such as a white blurring area or a black transition area, based on a value of brightness according to areas or lines of an image. The photographing apparatus adjusts a discharging time according to the detected photographing scene. For example, when the top of the photographing scene is bright and the bottom of the photographing scene is dark, a pulse width sufficient to discharge all charges is set in a moving start (near Line[0]) of the front curtain. A pulse width narrower than the pulse width near Line[0] is set in a moving end (near Line[N]) of the front curtain so that remaining charges remain and the photographing apparatus adjusts the discharging time according to the photographing scene such that the imaging control section 122 controls accumulation periods of electric charges for the respective imaging white blurring area or a black transition area regions on a basis of the plurality of trigger charge discharging pulse signals).

Regarding claim 4 of the combination of Takane in view of Iijima et al further in view of Inokuma and still further in view of Okamura, Takane further discloses of 

Regarding claim 7 of the combination of Takane in view of Iijima et al further in view of Inokuma and still further in view of Okamura, Takane further discloses of applicant’s wherein the imaging control section controls gains at times of reading out electric charges for the respective imaging regions on a basis of the plurality of trigger signals (paragraph 0061 CPU 122 performs a signal system command for the CMOS 102 or the TG 108. Paragraph 0052 the photographing apparatus detects a photographing scene (photographing state) of a subject, such as a white blurring area or a black transition area, based on a value of brightness according to areas or lines of an image. The photographing apparatus adjusts the pulse width discharging time 

Regarding claim 8 of the combination of Takane in view of Iijima et al further in view of Inokuma and still further in view of Okamura, Takane further discloses of applicant’s wherein the gains controlled for the respective imaging regions include gains having different sizes (paragraph 0083 – 0087 gain adjuster 208 adjusts a gain width according to predetermined areas by being synchronized with reading of pixels in a horizontal direction of the CMOS 102 by the scan controller 204 when an operation of reading each pixel of the CMOS 102 is controlled by the scan controller 204 such that the gains controlled for the respective predetermined area imaging regions include gains having different width sizes).

Regarding claim 11 of the combination of Takane in view of Iijima et al further in 

Regarding claim 12 of the combination of Takane in view of Iijima et al further in view of Inokuma and still further in view of Okamura, Takane further discloses of applicant’s wherein the image control section controls imaging in the imaging region on a basis of a mode to be set, and the mode includes a first mode that controls imaging 

Regarding claim 13 of the combination of Takane in view of Iijima et al further in view of Inokuma and still further in view of Okamura, Takane further discloses of applicant’s further comprising: an imaging section including the imaging device 

Regarding claim 14, claim 14 is rejected for being fully encompassed by the reasons found in rejected claim 1 above.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takane US Publication No. 2011/0149131 in view of Iijima et al US Publication No. 2009/0174804 further in view of Inokuma US Publication No. 2007/0076105 still further in view of Okamura US Publication No. 2011/0102814 as applied to claim 7 above, and still further in view of Border et al US Publication No. 2010/0309340.

Regarding claim 9 of the combination of Takane in view of Iijima et al further in view of Inokuma and still further in view of Okamura, Takane further discloses of applicant’s wherein the imaging control section causes reading-out of electric charges to be started in the respective imaging regions (paragraph 0061 CPU 122 performs a signal system command for the CMOS 102 or the TG 108. Paragraph 0047 when the exposure operation of the image pickup device is ended, image data is read from the image pickup device where (paragraph 0091) an image is obtained by reading the charges accumulated in the image pickup device such that the imaging control section 122 causes reading-out of electric charges to be started in the respective imaging regions in the image pickup device);



Border et al teaches a method of controlling a readout operation after an image charge accumulation. Border et al teaches of Fig. 1 – 5, of applicant’s reading-out of electric charges to be started in the respective imaging regions on a basis of a fact that transferring of accumulated electric charges has been completed in all the imaging regions (paragraph 0049 the first transistor 304 is a transfer gate configured to transfer 
collected charge from the photodiode 302 to floating diffusion 312 responsive to a transfer gate (TG) signal. Paragraph 0070 image data capture begins by resetting all global shutter photodiodes and floating diffusions. The integration of charge for the global shutter photodiodes begins and after integration of the global shutter photodiodes is complete, charge is transferred substantially simultaneously from the global shutter photodiodes to the floating diffusions. Then the transfer gates of the global shutter photodiodes are turned off and the readout operation then begins by measuring the voltage in the floating diffusions produced by the transferred charge from the global shutter photodiodes and reading the voltage onto the appropriate column circuit row by row such that the reading-out of electric charges to be started in the respective .

Conclusion
                                                                                                                                                                                 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                                                                                                                                                     


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK T MONK/